Title: To Thomas Jefferson from Anonymous, 12 February 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Philadelphia Febr. 12. 1807
                        
                        The British Agents are already taking steps to draw the Specie
                            from the Banks of the United States—as they have no other mode of remittance—Now the Communication with the Continent are suspended—
                        Would it not be the duty of Congress immediately to pass an Act prohibiting the exportation of Specie unless to the East
                            Indies?
                        If this is not adopted not an hard Dollar will be in a short time
                            remaining in the United States—
                    